TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00685-CV





Marty Dale Frizzell, Appellant



v.



Linda Sue Bennett, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 97-07062, HONORABLE DON G. HUMBLE, JUDGE PRESIDING 






PER CURIAM


	Appellant Marty Dale Frizzell appeals from the trial court's protective order. 
Because a protective order is an interlocutory, non-appealable order, we will dismiss the appeal
for want of jurisdiction.  See Tex. Civ. Prac. & Rem. Code §§ 51.012 (West 1997), 51.014 (West
Supp. 1999).

	Appellee filed an unopposed motion to dismiss for want of jurisdiction on February
25, 1999.  On February 26, 1999, appellee filed an amended unopposed motion to dismiss for
want of jurisdiction.  We grant the amended motion and dismiss this appeal for want of
jurisdiction.  The unopposed motion to dismiss for want of jurisdiction is dismissed as moot.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction on Appellee's Amended Motion

Filed:   March 11, 1999

Do Not Publish